SCUNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Amendment No. 1 Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [X] Preliminary Information Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [] Definitive Information Statement Nyxio Technologies Corp. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required [] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies (set forth the amount on which the filing fee is calculated and state how it was determined): 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: 4) Proposed maximum aggregate value of securities:: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: NYXIO TECHNOLOGIES CORPORATION 2roadway Portland, Oregon 97232 , 2014 On February 19, 2014, the board of directors and holders of a majority of the voting capital stock of Nyxio Technologies Corporation, a Nevada Corporation (the “Company”), acted by written consent in lieu of a special meeting of stockholders to approve an amendment to the Company’s Articles of Incorporation to increase its authorized shares of common stock. The Company’s Board of Directors fixed February 19, 2014 as the record date (the “Record Date”), for determining the holders of its voting capital stock entitled to notice of these actions and receipt of this Information Statement. This Information Statement is first being mailed on or about , 2014. The actions to be taken pursuant to the written consents dated as of February 19, 2014 shall be taken on or about , 2014, twenty (20) days after the mailing of this Information Statement. You are urged to read the Information Statement in its entirety for a full description of the actions approved by the holders of a majority of the Company’s outstanding voting capital stock. THIS IS NOT A NOTICE OF A SPECIAL MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER WHICH IS DESCRIBED HEREIN. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE NOT REQUESTED TO SEND US A PROXY By Order of the Board of Directors, By: /s/ Giorgio Johnson Name: Giorgio Johnson Its: President and Chief Executive Officer 2 INFORMATION STATEMENT PURSUANT TO SECTION 14 OF THE SECURITIES EXCHANGE ACT OF AND REGULATION 14C AND SCHEDULE 14C THEREUNDER NOTICE OF ACTIONS TO BE TAKEN PURSUANT TO THE WRITTEN CONSENT OF STOCKHOLDERS To The Stockholders of Nyxio Technologies Corporation: NOTICE IS HEREBY GIVEN that the Board of Directors has received approval for pursuant to the written consent of stockholders in lieu of a special meeting, dated November 4, 2014 (the “Written Consent”) to amend the Company’s Articles of Incorporation to increase the number of authorized shares of the common stock from 1,000,000,000 shares to 5,000,000,000 shares. This Information Statement is being mailed on or about , 2014. The above action will be taken on or about , 2014, twenty (20) days after the mailing of this Information Statement. OUTSTANDING SHARES AND VOTING RIGHTS As of the Record Date, the Company’s authorized capitalization consisted of 1,000,000,000 shares of common stock, of which 681,683,081 shares were issued and outstanding. Holders of common stock of the Company have no preemptive rights to acquire or subscribe to any of the additional shares of common stock. Each share of common stock entitles its holder to one vote on each matter submitted to the shareholders. However, because shareholders holding at least a majority of the voting rights of all outstanding shares of capital stock as of February , 2014 have voted in favor of the foregoing proposal by written consent, and having sufficient voting power to approve such proposal through their ownership of capital stock, no other shareholder consents will be solicited in connection with this Information Statement. The following shareholders (holding the indicated number of shares) voted in favor of the proposal outlined in this Information Statement: Shareholder Class of Stock Number of Shares Number of Voting Shares Percentage of Voting Power Giorgio Johnson Common Stock 60,041,527 1,060,041,527 63.03% Holders of Class B Convertible Preferred Stock are entitled to vote together with the holders of our common stock on all matters submitted to shareholders at a rate of ten million (10,000,000) votes for each share held. Holders of Class B Convertible Preferred Stock are also entitled, at their option, to convert their shares into shares of our common stock on a 1 for 1 basis. Includes 60,041,427 shares of common stock and 100 shares of Class B Convertible Preferred Stock, which are convertible at the option of the holder into 100 shares of common stock. Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended, the actions described herein will not be implemented until a date at least 20 days after the date on which this Information Statement has been mailed to the shareholders. The Company anticipates that the actions contemplated herein will be effected on or about the close of business on , 2014. The Company has asked brokers and other custodians, nominees and fiduciaries to forward this Information Statement to the beneficial owners of the Common Stock held as of the Record Date by such persons and will reimburse such persons for out-of-pocket expenses incurred in forwarding such material. This Information Statement will serve as written notice to stockholders of the Company pursuant to Section 78.320(2) of the Nevada Revised Statutes. 3 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth as of the Record Date, certain information known to us with respect to the beneficial ownership of the Company's voting securities by (i) each person who is known by us to own of record or beneficially more than 5% of the outstanding common stock, (ii) each of the Company's directors and executive officers, and (iii) all of the Company's directors and its executive officers as a group. Unless otherwise indicated, each of the stockholders can be reached at the Company's principal executive offices located at 2roadway Portland, Oregon Title of class Name and address of beneficial owner Amount of beneficial ownership Percent of class Percent of Voting Power Current Executive Officers & Directors: Common Stock Giorgio Johnson c/o Nyxio Technologies Corporation 2roadway Portland, OR 97232 60,041,527 shares 8.81% 63.03% Common Stock David Dabau c/o Nyxio Technologies Corporation 2roadway Portland, OR 97232 0 shares 0% 0% Common Stock Total of All Current Directors and Officers: 60,041,527 8.81% 63.03% Class B Convertible Preferred Stock Giorgio Johnson c/o Nyxio Technologies Corporation 2roadway Portland, OR 97232 100 shares 100% 100% Class B Convertible Preferred Stock David Dabau c/o Nyxio Technologies Corporation 2roadway Portland, OR 97232 0 shares 0% 0% Class B Convertible Preferred Stock Total of All Current Directors and Officers: 100 shares 100% 100% More than 5% Beneficial Owners Common Stock Tide Pool Ventures Corporation 28963 Palos Verdes Drive E. Rancho Palos Verdes, California 90275 35,000,000 9.9% 9.9% Common Stock Asher Enterprises, Inc. 1 Linden Place Great Neck, NY 11021 66,621,902 9.7% 9.9% (1) As used in this table, "beneficial ownership" means the sole or shared power to vote, or to direct the voting of, a security, or the sole or shared investment power with respect to a security (i.e., the power to dispose of, or to direct the disposition of, a security). In addition, for purposes of this table, a person is deemed, as of any date, to have "beneficial ownership" of any security that such person has the right to acquire within 60 days after such date. (2) Includes 60,041,427 shares of common stock and 100 shares of Class B Convertible Preferred Stock, which are convertible at the option of the holder into 100 shares of common stock and which are entitled to vote together with the holders of our common stock on all matters submitted to shareholders at a rate of ten million (10,000,000) votes for each share held. (3) Includes 35,000,000 shares of common stock.
